Citation Nr: 1638624	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-05 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection, including on a secondary basis, for peripheral neuropathy of the right leg.

2. Entitlement to service connection for depressive disorder, to include as secondary to lumbar spine disability.

3. Entitlement to service connection for hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to September 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2010 and July 2011 rating decisions of the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction has since been transferred to the RO in Reno, Nevada. 

The issues of peripheral neuropathy, hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Depressive disorder is proximately due to or the result of service-connected lumbar spine and peripheral neuropathy disabilities.


CONCLUSION OF LAW

The criteria for service connection for depression, as secondary to service-connected lumbar spine and peripheral neuropathy disabilities, are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 3.159, 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided a 38 U.S.C.A. § 5103(a)-compliant notice in a May 2010 correspondence, prior to the initial adverse decision in this case.  Thereafter, the claim was readjudicated in an April 2013 statement of the case.  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent April 2013 statement of the case.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

VA obtained VA medical examinations with respect to the Veteran's claim on appeal that occurred in November 2010 and June 2011.  The Board has reviewed the examination reports and finds they are adequate to adjudicate the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Depressive Disorder

The Veteran seeks entitlement to service connection for depressive disorder.  Specifically, the Veteran asserts that his depressive disorder is secondary to his service-connected lumbar spine disability.

The Veteran underwent a VA examination in November 2010.  The examiner opined that the Veteran's current depressive episode was more likely than not the result of his chronic pain and back condition.  The Veteran was diagnosed with mild recurrent major depressive disorder (MDD) as a result of his increased pain and physical symptomatology related to his service-connected back condition.  During the examination, the Veteran reported feeling depressed due to his back problems and feeling useless and a burden over the past four years.  The Veteran also reported a low mood, anhedonia, a sense of helplessness, irritability and passive suicidal ideation.  In addition, the Veteran reported depressive symptoms dating back to the 1990's, but reported his current depression was worse than before.  The examiner noted a disheveled appearance, restless psychomotor activity, slow speech, constricted affect and depressed mood.  

The Veteran underwent another VA examination in June 2011.  The examiner opined it was "less likely than not that his depression is due solely to the chronic back condition and most likely that the multiple medical problems he deals with (including those for which he receives a NSC pension and his service-connected back condition) contribute to his depression."  The examiner further opined that "it is likely that his back pain contributes the most of his physical ailments to depression."  The examiner based her opinion on the November 2010 VA examination report, treatment notes and the cumulative impact of multiple medical conditions.

The claims file also includes a November 2011 opinion letter from the Veteran's VA licensed clinical social worker.  The social worker stated that she had seen the Veteran for mental health therapy and case management since January 2011.  She opined that the Veteran's depression was connected to his limited mobility and function resulting from medical problems, some of which were related to his service-connected lumbar spine disability.  She further stated that due to the service-connected lumbar spine disability and neuropathy, the Veteran was unable to enjoy the active lifestyle he was used to and such limited mobility resulted in the following symptoms: lack of energy; lack of motivation; feelings of depression; feelings of worthlessness; loss of interest in activities he used to enjoy; lethargy; and nightmares.  Lastly, the social worker stated that due to his symptoms the Veteran sometimes was not motivated to shower, get up, eat, or the leave the house.   

After a review of the claims file, the Board finds that the weight of the evidence demonstrates the Veteran's depressive disorder is related to his service-connected disabilities including his lumbar spine and radiculitis of the left leg.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, the November 2010 VA examiner diagnosed the Veteran with MDD.  Thus, the Veteran clearly has a diagnosis, and the remaining question is whether this disorder is related to service.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

Both the November 2010 and June 2011 VA examiners provided a nexus between the Veteran's depressive disorder and his service-connected lumbar spine disability and "other chronic pain."  Thus, the Board finds the evidence incorporates the Veteran's service-connected radiculitis of the left leg.  While the June 2011 VA examiner opined it was less likely than not that the depression was solely related to the chronic back conditions, the examiner further opined that the back condition contributed the most to the physical ailments causing the Veteran's depression.  In addition, the opinion from the licensed clinical social worker, who provided mental health therapy to the Veteran, echoed these findings. 

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that his depressive disorder is proximately due to or the result of his service-connected lumbar spine and radiculitis of the left leg disabilities.  Thus, service connection for depressive disorder, as secondary to service-connected lumbar spine and radiculitis of the left leg disabilities, is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for depressive disorder, to include as secondary to a lumbar spine and radiculitis of the left leg disabilities, is granted.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims.  



1. Peripheral Neuropathy of the Right Leg

The Veteran seeks entitlement for peripheral neuropathy of the right leg.  Specifically, the Veteran asserts that his peripheral neuropathy of the right leg is secondary to his service-connected lumbar spine disability.

The Veteran's service treatment records (STRs) include three examinations, the April 1975 enlistment examination, a December 1975 LOR examination, and the August 1978 separation examination.  The "Report of Medical History" sections of the December 1975 and August 1978 examinations show the Veteran reported recurrent back pain.  A November 1977 STR notes pain on both sides of the lower back with no reported pain radiating down the legs.  An April 1978 STR notes lower back pain with pain traveling down both legs.

The Veteran underwent a VA examination in August 2010.  During the examination the Veteran reported lower back pain radiating to his left lower extremity and numbness to his bilateral lower extremities.  The examiner noted the Veteran was diabetic with diabetic neuropathy and found the numbness of the bilateral lower extremities not related to his service-connected lumbar spine disability.  The examiner did diagnose the Veteran with radiculitis of the left lower extremity.

On his May 2013 Formal Appeal, the Veteran asserted that his treating physician at the Indianapolis VA medical center stated his neuropathy was generated from his service-connected lumbar spine disability.  The Veteran further asserted that his treating physician stated his condition had progressed to radiculopathy.

The Board notes that the most recent VA medical record in the Veteran's claims file is dated March 2013, prior to the statement noted above.  In addition, the record does not contain any medical records from the Indianapolis VA medical center.  Accordingly, the RO should obtain updated medical records, including medical records from Richard L. Roudebush VA Medical Center (Indianapolis VA Medical Center).  38 U.S.C.A. § 5103A(c) (West 2014); See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).
2. Hearing Loss/Tinnitus

The Board finds that a remand is necessary in order to afford the Veteran a VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran underwent a VA audiological examination in November 2010.  The examiner noted that the Veteran appeared and smelled intoxicated during the examination.  The Veteran reported that his hearing loss and tinnitus were due to military noise exposure from tanks, explosions and communication radios during his duty as a radio mechanic.  The Veteran denied all occupational and recreational noise exposure.  The Veteran further reported noticing tinnitus "ever since I got out [of service]."  The examiner noted the following audiometric testing results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
70
70
LEFT
40
30
40
55
50

The examiner provided a diagnosis of moderate to severe bilateral sensorineural hearing loss, but stated that the Veteran "clearly exaggerated" the test results and that such results should not be used for rating purposes.  Due to the finding that the Veteran exaggerated the test results, the examiner was unable to provide an opinion without resorting to mere speculation.  

However, a March 2013 VA medical record noted the Veteran had obtained sobriety for over a year.  Thus, the evidence of record indicates a new examination providing reliable audiometric testing results may be feasible due to the Veteran's sobriety.  VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  

As such, the Board finds that the Veteran should be scheduled for a new VA examination to determine the nature and etiology of any hearing loss or tinnitus disability.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain updated medical records from the Richard L. Roudebush VA Medical Center (Indianapolis VA Medical Center), or any other VA medical center related to the Veteran's claims.  All efforts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (e) .

2. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records for the Veteran not already associated with the file.

3. Then, schedule the Veteran for a VA audiological examination by an examiner with appropriate expertise to determine the nature and etiology of any hearing loss and tinnitus disability.  The claims file and this Remand should be made accessible to the examiner for review.  All indicated studies, including audiometric testing and speech discrimination testing, must be accomplished.  Additionally, the examiner must consider Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.  

The examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is etiologically related to the Veteran's service?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is etiologically related to the Veteran's service?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


